


109 HRES 880 IH: Expressing the sense of the House on the

U.S. House of Representatives
2006-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 880
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2006
			Mr. Garrett of New
			 Jersey submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing the sense of the House on the
		  occasion of the first anniversary of the Supreme Court’s decision in Kelo v.
		  City of New London.
	
	
		Whereas June 23, 2006 is the first anniversary of the
			 United States Supreme Court’s decision in Kelo v. City of New London;
		Whereas the limitations on Government power contained in
			 the Takings Clause of the Fifth Amendment provide an essential safeguard of the
			 property rights of the people of the United States;
		Whereas the majority decision in Kelo granted local
			 governments broad power to take the property of one private party and transfer
			 it to another private party if the local government decided that the transfer
			 would promote economic development;
		Whereas the Supreme Court in Kelo once again engaged in
			 the dangerous practice of judicial activism by creating policy, instead of
			 interpreting the Constitution and defending the rights protected by it;
		Whereas the Kelo court authorized an expanded power to
			 take private property that is far broader than the power the people intended to
			 grant in the Constitution;
		Whereas Justice Sandra Day O’Connor, in a dissent joined
			 by three other Justices, suggested that the decision would lead to governments
			 taking from the poor and giving to the rich, saying that [a]ny property
			 may now be taken for the benefit of another private party, but the fallout from
			 this decision will not be random [because t]he beneficiaries are likely to be
			 those citizens with disproportionate influence and power in the political
			 process, including large corporations and development firms;
		Whereas Justice O’Connor effectively argued that the
			 majority opinion in Kelo eliminates any distinction between private and
			 public use of property—and thereby effectively [deletes] the words for
			 public use from the Takings Clause of the Fifth
			 Amendment;
		Whereas the House of Representatives showed its strong
			 disapproval of the Kelo court’s interpretation of the Takings Clause by
			 passing, by a vote of 231 to 189, an amendment to the Departments of
			 Transportation, Treasury, and Housing and Urban Development, the Judiciary,
			 District of Columbia, and Independent Agencies Appropriations Act for Fiscal
			 Year 2006 (H.R. 3058) that prohibited any funding made available under that
			 bill from being used to enforce the judgment of the Supreme Court of the United
			 States in the Kelo case; and
		Whereas the House of Representatives showed its further
			 support for private property rights in November 2005 by passing the Private
			 Property Rights Protection Act of 2005 (H.R. 4128), which seeks to curb abuse
			 of the Takings Clause by Federal, State, and local Government agencies, with
			 strong bipartisan support and by a vote of 376 to 38: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)reaffirms its commitment to protecting
			 private property rights as the foundation of liberty and the pursuit of
			 happiness in the Constitution; and
			(2)reiterates its strong support for the
			 Private Property Rights Protection Act of 2005.
			
